Not for Publication in West's Federal Reporter

              United States Court of Appeals
                           For the First Circuit

No. 07-1308

                            BABY IRENE LUMANAUW,

                                  Petitioner,

                                       v.

                 MICHAEL B. MUKASEY, ATTORNEY GENERAL,*

                                  Respondent.


               ON PETITION FOR REVIEW OF AN ORDER OF THE
                      BOARD OF IMMIGRATION APPEALS


                                 Before
                    Lipez and Howard, Circuit Judges,
                      and Gelpi,** District Judge.



     Randall A. Drew and Law Offices of Mona T. Movafaghi, PC on
brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Leslie McKay,
Senior Litigation Counsel, and Angela N. Liang, Trial Attorney, on
brief for respondent.


                              December 21, 2007




     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Michael B. Mukasey has been substituted for former Attorney General
Alberto R. Gonzáles as the respondent herein.
     **
          Of the District of Puerto Rico, sitting by designation.
          Per Curiam.   We recently denied a petition for review

brought by Mary Jane Lumanauw, see Lumanauw v. Mukasey, No. 07-1307

(1st Cir. Dec. 7, 2007), a citizen of Indonesia who is the sister

of Baby Irene Lumanauw, the petitioner in this case.    Both women

applied for asylum, pursuant to 8 U.S.C. § 1158, and withholding of

removal, pursuant to 8 U.S.C. § 1231(b)(3).   Mary Jane's case was

consolidated with Baby Irene's case before the immigration judge

("IJ"), who issued an oral decision rejecting both sisters' claims.

The Board of Immigration Appeals affirmed the IJ's decision as to

both women.

          To qualify for asylum, an applicant must demonstrate that

she has suffered past persecution or has a well-founded fear of

future persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.   8

U.S.C. §§ 1158(b)(1)(A), 1101(a)(42)(A).1     Although Mary Jane's

asylum claim was time-barred, Baby Irene arrived in the United

States somewhat later and her claim is not time-barred.      It is

based on threats made over the telephone and at her school by

people looking for Mary Jane and Mary Jane's daughter, Sasha. Baby

Irene testified that she was never directly threatened, but that

she feared that Kastanya, a Muslim man who is Sasha's father, would



     1
      The standard for withholding of removal is more stringent.
Fesseha v. Ashcroft, 333 F.3d 13, 18 (1st Cir. 2003). Accordingly,
the failure of a petitioner's asylum claim forecloses her claim for
withholding of removal.

                               -2-
continue to threaten her sister and her whole family if they

returned to Indonesia.        She testified that the police could not

protect them because they are Christian.              As we noted in Mary

Jane's case, "[t]he IJ fairly inferred . . . that this was

essentially a child custody battle between estranged parents, and

one which likely would have occurred even if petitioner had been a

Muslim."      Lumanauw,    slip   op.    at   4.   Moreover,    no   one   ever

threatened any direct harm against Baby Irene. Accordingly, the IJ

reasonably concluded that Baby Irene had "failed to establish that

in fact a reasonable person in her circumstances would have a basis

to   fear   that   harm   would   be    inflicted."   Finding    substantial

evidence on the record to support this conclusion, we deny the

petition for review.

            Denied.




                                        -3-